Morton, J.
There was evidence tending to show that the plaintiff had such possession of the premises where the goods were stored that she could and did give the defendant the right to store the goods there, and that the defendant promised to pay her for such storage. The weight of the evidence was for the jury. There being evidence which, if believed, warranted a verdict for the plaintiff, the court properly refused to direct a verdict for the defendant as requested by her.
The letters were rightly admitted as tending to show knowledge on the defendant’s part of the circumstances under which the goods were removed by the plaintiff to the storage warehouse, and as thereby tending to show a liability on her part for the expense of removal.

Exceptions overruled.